WARDEN, J.
Epitomized Opinion
Chandler’s truck was standing by the side of the road with the engine running and Chandler was standing by the side of the front end of the truck leaning against the fender when he was run into and knocked down by Everette’s ear. The court in charging the jury as to 6310 GC., which provides that a person driving an automobile on a public road so as to leave half of the road free for the coming automobile shall keep to the right, said: “As the motor of the automobile was running, Chandler was driving or operating the same within the purview of the statute.” In reversing the judgment the Court of Appeals held*:
1. The court’s charge as to 6310 GC. was clearly erroneous. This section applies only to vehicles in motion.
2. One driving a vehicle upon a public highway has the right to drive it in any portion of the road he desires, but is only required on meeting another vehicle to turn to the right so as to leave one-half the road free.
3. The verdict is manifestly against the weight of the evidence.